Citation Nr: 1749929	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a total disability evaluation rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis.

2.  Entitlement to an evaluation greater than 20 percent for left ankle sprain with calcaneal spurs by x-ray on an extraschedular basis.

3.  Entitlement to an evaluation greater than 20 percent for right ankle strain associated with left ankle sprain with calcaneal spurs by x-ray on an extraschedular basis.


WITNESSES AT HEARING ON APPEAL

Veteran and witnesses J.E. and D.D.



ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge, sitting in Washington, DC.  Transcripts of the testimony from this hearing have been associated with the claims file. 

In August 2016, the RO advised the Veteran that his previous attempts to designate a new service organization or an individual representative had not been successful because he and the representative of the service organization had incorrectly filled out the VA Form 21-22 and had filled out the wrong form, respectively.  The RO informed the Veteran and his chosen service organization of the corrective action needed, and enclosed a copy of VA Form 21-22a.  In addition, the RO separately informed the individual the Veteran attempted to designate as a representative that she was not qualified to so serve.  To date neither the Veteran nor the organization or individual have responded.  Accordingly, the Board will continue to proceed as though the Veteran has chosen to remain unrepresented. 

In an April 2017 decision, the Board denied entitlement to a rating in excess of 20 percent for left ankle sprain with calcaneal spurs by x-ray and denied entitlement to a rating in excess of 20 percent for right ankle strain associated with left ankle sprain with calcaneal spurs by x-ray on a schedular basis and remanded the issues of entitlement to a higher rating for left and right ankle disabilities on an extraschedular basis for additional development.

In a September 2017 rating decision, the Veteran was granted service connection for a lower back disability.  As this constitutes a grant of full benefits, the issue is no longer before the Board on appeal.  

The Board notes that this issue of entitlement to TDIU had been raised by the record and referred to the Agency of Original Jurisdiction (AOJ) in the April 2017 Board decision.  However, the Board finds that referral was improper as TDIU was raised with the Veteran's claim for increased rating for bilateral ankle conditions.  As such, the claim for TDIU is part and parcel of the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, under Rice, the Board will exercise jurisdiction over the TDIU claim

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU.

2.  The Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  

3.  The Veteran's service-connected left ankle sprain with calcaneal spurs by x-ray does not present such an exceptional or unusual disability picture so as to warrant a rating in excess of 20 percent on an extraschedular basis.

4.  The Veteran's service-connected right ankle strain with calcaneal spurs by x-ray does not present such an exceptional or unusual disability picture so as to warrant a rating in excess of 20 percent on an extraschedular basis.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU are met on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

2.  The criteria for an increased rating for left ankle sprain with calcaneal spurs by x-ray, on an extraschedular basis, have not been met during any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321 (2016).

3.  The criteria for an increased rating for right ankle strain with calcaneal spurs by x-ray, on an extraschedular basis, have not been met during any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by an April 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

      II.  Extraschedular Consideration
      
A. TDIU

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

The Veteran is in receipt of a 30 percent combined disability rating from March 2008; a 40 percent combined rating for from March 2012; a 50 percent combined disability rating from March 2012; and a 60 percent combined rating from February 2016.  The Veteran does not have a single disability rated at 40 percent or more.  Thus, the Veteran does not meet the schedular criteria for consideration of entitlement to a TDIU.  38 C.F.R. §4.16 (a) (2016).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. 
§ 4.16 (b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, the Director did not explicitly consider entitlement to a TDIU on an extraschedular basis.  However, the Director did consider entitlement to higher evaluations for the Veteran's ankle disabilities on an extra-schedular basis and the claim for a TDIU has been raised as part and parcel of those claims pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Board finds that the Director's consideration of an extraschedular evaluation for those issues satisfies the regulatory requirement of initial review with respect to the TDIU claim as well.

Moreover, this is a favorable determination that the Board would eventually grant, anyway, such as if the Director disapproved TDIU.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran); see also Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening the claim only to deny it without providing assistance would be a hollow, technical decision.  There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty."); Floyd, 9 Vet. App. at 95 (where the BVA had purported to grant an extraschedular rating, the Court stated that a claim for an extraschedular rating must be sent by the BVA to those "officials who possess the delegated authority to assign such a rating in the first instance," but held that the BVA's failure to so refer to such officials constituted harmless error). 

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year.").  To the extent the Board is in error, such error is harmless as there will be no prejudice to the Veteran by proceeding with a grant of the benefit sought on appeal.

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran indicated that his last day of work as a butcher was in November 2002 and he was unable to do his job because of high blood pressure, he was unable to stand, nose bleeds, swollen hands and legs, dizzy spells, and ringing in his ears.  See August 2003 Correspondence.  In his July 2003 Social Security Administration (SSA) Adult Disability Report, the Veteran reported that high blood pressure, dizzy spells, shortness of breath, and swelling limbs limited his ability to work.  He described the limitations caused by his conditions as "my employer didn't trust me around the saws, I pass out without notice, I am in constant pain and have a lot of difficulty breathing, I have ringing in my ears."  SSA records revealed that the Veteran was deemed disabled as of November 2002 with a primary diagnosis of "laceration to hands" and a secondary diagnosis of "asthma."  

The record reveals that the Veteran's employer, C.M. indicated that the Veteran was no longer able to perform his duties as a butcher since November 2002 because of nose bleeds and dizzy spells.  The employer also noted that the Veteran's hands and legs were swollen and he was unable to stand.  See June 2003 Correspondence.  In an August 2003 Memorandum, the Veteran's employer C.B. indicated that the Veteran was released from his job because he was unable to perform his specified job duties as a butcher.  The Veteran experienced dizzy spells while working on the meat saw.  His hands and legs became swollen and numb from prolonged periods of standing on the cutting room floor and he was unable to perform well in temperatures below 35 degrees.  Due to arthritic symptoms in his hands, he was unable to handle various knives needed to cut the meat, as well as he would have nose bleeds while cutting the meat in the cold temperatures.  As a result, the conditions were unsafe and unsanitary conditions for the Veterans and the company.  See August 2008 Memorandum.  

The Veteran was afforded a November 2012 VA ankle conditions examination and The examination report indicated that the Veteran needed a cane for ankle problems for support and he used a wheel chair when he traveled outside the house for longer distances.  The examiner indicated that the Veteran's ankle conditions impacted his ability to work and described that impact as significant limits on weight bearing activity.  The record also includes a March 2016 private physician DBQ, wherein the physician opined that the Veteran was limited functionally with standing, ambulation, and stairs due to ongoing pain and explained that the Veteran demonstrated limited range of lumbar motion, history of chronic ankle pain and falls, restricted para lumbar and bilateral extremity flexibility, poor posture, and decreased hip muscle strength.  The Veteran was afforded a May 2017 VA back examination and the examiner indicated that Veteran back disability impacted his ability to work such that the Veteran would have problems in an occupational setting performing physical work or performing tasks that required standing and walking.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU pursuant to 38 C.F.R. § 4.16 (b) are met. U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Increased Rating

The Veteran claims that an increased evaluation is warranted for his bilateral ankle disabilities, as his ankle disabilities are manifested by symptoms including pain, swelling, and instability resulting in the Veteran experiencing falls.  As noted above, the Board denied schedular ratings in excess of 20 percent for the Veteran's left ankle sprain and right ankle strain with calcaneal spurs on x-ray in its April 2017 order.  Thus, the only question before the Board is whether the Veteran's bilateral ankle disabilities warrant ratings in excess of 20 percent on an extraschedular basis. 

Legal Criteria

In general, disability ratings are determined by applying the VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, in exceptional cases, schedular ratings may be inadequate.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  

There is a three-step inquiry for determining whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate.  See id. at 115.  Second, if the schedular evaluation does not contemplate the level of disability, and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as "governing norms."  See id. at 115-16 (citing 38 C.F.R. § 3.321(b)(1) and noting that related factors include marked interference with employment and frequent periods of hospitalization).  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, in the interests of justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See id. at 116.

A Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The combined-effect analysis is encompassed within the first Thun element.  See Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).


Factual Background

The Veteran is currently assigned a 20 percent rating right ankle strain with calcaneal spurs on x-ray and 20 percent rating for left ankle sprain with calcaneal spurs on x-ray under hyphenated Diagnostic Code 5271.  

The July 2010 VA examination report indicated that the Veteran had no abnormal weight bearing or functional limitations; no major functional impairment on stranding and walking; normal alignment of Achilles tendons; no pain on manipulation of feet; and no effect on usual occupation.

The Veteran was afforded a November 2012 VA ankle conditions examination.  The examination report indicated that the Veteran did not report that flare-ups impacted the function of the ankles.  Range of motion was measured at 5 to 5 degree plantar flexion and 10 to 10 degrees dorsiflexion on the left, and on the 5 to 5 degrees plantar flexion and 10 to 10 degrees dorsiflexion on the right. However, the examiner stated that ankylosis was not present in either joint.  Functional loss and/or impairment of the ankles was noted as less movement than normal bilaterally, pain on movement bilaterally, swelling bilaterally, disturbance of locomotion bilaterally, and interference with sitting, standing, and weight-bearing bilaterally.  The examination report indicated that instability and pain significantly limited weight-bearing.  The examination report indicated that the Veteran needed a cane for ankle problems for support and he used a wheel chair when he traveled outside the house for longer distances.  The examiner indicated that the Veteran's ankle conditions impacted his ability to work and described that impact as significant limits on weight bearing activity. 

In an August 2014 Correspondence, the Veteran's home health care aide, J.E. indicated she was employed by VA to take care of the Veteran five days a week, for three hours a day.  She reported that because the Veteran cannot stand up to cook or wash, he needed help in and out of the shower.  She reported that the Veteran could barely walk because of his ankles and was in receipt of VA supplied ankle braces and ankle stabilizers.  She further indicated that treatment included medications and the use of a two wheel walker.  She indicated that the VA provided the Veteran with a medical alert because he had fallen five times since she began working with him.  She indicated that the Veteran's problem with cooking was that he could not hear the smoke alarm and has been provided with two fire extinguishers.  

In an August 2014 Correspondence, the Veteran reported that he was ordered and given wedge pillows to elevate his feet and get the swelling down.  He reported that at his July 2014 ankle clinic visit he was told to stop using a walking cane and use a walker only.  He has a four-prong quad cane walker for tight places in his house where he cannot use a walker.  He was placed in ankle therapy three times a week. He reported being unable to walk and spending most of his time in bed.  He reported the inability to exercise because he cannot stand longer than a couple of minutes.  He indicated that to get to his appointments the building custodian and his son carry him down the stairs. 

The Veteran was afforded a January 2016 VA ankle conditions examination.  The examination report indicated that the Veteran reported flare-ups of bilateral ankle pain.  Range of motion was measured at zero to 30 degree plantar flexion and zero to 10 degrees dorsiflexion, bilaterally.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions, bilaterally.  Ankylosis was not present in either joint.  The examination report indicated that there was no pain with weight bearing bilaterally, no objective evidence of localized tenderness or pain on palpitation of the joint or associated tissue bilaterally and no objective evidence of crepitus bilaterally.  Plantar flexion muscle strength was 5/5 and dorsiflexion muscle strength was 5/5 bilaterally with no reduction in muscle strength and no muscular atrophy.  The Veteran was noted as a wheelchair and cane(s) regularly.  The examiner indicated that regardless of the Veteran's current employment status, his ankle conditions did not impact his ability to perform any type of occupational task. 

The record includes a March 2016 private physician DBQ, wherein the Veteran was diagnosed with muscle weakness, ankle pain, and muscle weakness.  The physician indicated that the Veteran's VA claims file was not reviewed.  The Veteran reported ankle pain was rated as a seven out of ten and pain increased with ambulation.  Functional loss or impairment included poor ambulatory capacity.  The Veteran was not able to perform right ankle plantar flexion, right ankle dorsiflexion was 3/5, and left ankle dorsiflexion was 3/5.  Abnormal range of motions noted above contributed to functional loss.  The veteran was not able to perform repetitive use testing bilaterally.  Range of motion movements were painful on active, passive, and repetitive, but weight bearing and nonweight bearing was not tested.  The Veteran had localized tenderness or pain on palpitation bilaterally with moderate pain to palpitation on the right and at the anterior aspect of the ankle on the left.   His contributing factors of disability included pain on movement bilaterally, instability bilaterally, disturbance of locomotion bilaterally, interference with sitting bilaterally, and interference with standing bilaterally.  The Veteran did not have any functional loss during flare ups when the ankle was used repeatedly over a period of time or otherwise, bilaterally.  Muscle strength testing revealed 4/5 plantar flexion and 4/5 dorsiflexion bilaterally.  The Veteran had no muscular atrophy.  The veteran had no ankyloses bilaterally.  The Veteran was noted as using a four-prong cane and walker constantly.  The physician opined that the Veteran was limited functionally with standing, ambulation, and stairs due to ongoing pain and explained that the Veteran demonstrated limited range of lumbar motion, history of chronic ankle pain and falls, restricted para lumbar and bilateral extremity flexibility, poor posture, and decreased hip muscle strength.  

At his January 2017 Board hearing, the Veteran testified to experiencing excruciating ankle and back pain.  He testified that he could not walk.  In the past six months he estimated that he fell ten times and the Veteran's witness testified that he fell fifteen times because of his ankles.  See January 2017 Hearing Transcript. 

In April 2017, the Board found that the Veteran's disability picture warranted referral to the Director for extraschedular consideration, as the evidence of record suggested impairment of the Veteran's occupational and social activities that was not adequately represented by the bilateral ankle 20 percent schedular evaluation.  In September 2017, the Director determined that an extraschedular rating was not warranted.  The Director indicated that the January 2016 Ankle Conditions, Disability Benefits Questionnaire stated the Veteran's right and left ankles range of motion was measured at 0-30 degrees plantar flexion and 0-10 degrees dorsiflexion. There was no loss of function or range of motion after repetitive testing.  Muscle strength testing was normal for both ankles, with no muscle atrophy.  There is no functional impact due to the ankle disabilities.  The Director found that a complete review of the record presented no evidence of an exceptional or unusual disability picture, such as, marked interference with employment or frequent periods of hospitalization that would render application of the current rating scheduler criteria inadequate.  The Director indicated that the record presented a history of falls, however there was no evidence linking the falls to the ankle disabilities.  The Director concurred with the Appeals Management Center staff assessment, the current rating scheduler criteria adequately addresses the symptoms and severity of the left and right ankle disabilities.  The Director therefore denied extraschedular consideration for increased evaluations in excess of 20 percent, for the left ankle disability, and in excess of 20 percent for the right ankle disability.

Legal Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked evidence that is not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The law requires only that the Board provide reasons for rejecting evidence that is favorable to the Veteran.  Id.   

Based on the lay and medical evidence of record, the Board finds that ratings greater than 20 percent, on an extraschedular basis, for the Veteran's bilateral ankle disabilities are not warranted in this case.

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun, 22 Vet. App. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The Board has considered the Veteran's reports of right and left ankle pain, swelling, and instability, all of which he is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  Further, the Veteran has reported an inability to stand, walk without assistive device, or exercise.  Id.  The objective medical evidence of record supports the Veteran's contentions that his bilateral ankle disabilities cause pain, swelling, and instability for which he requires the use of an assistive device to include a cane and walker.  With regard to the Veteran's ankle symptoms, while the Board has no reason to doubt the Veteran's claims he has experienced that pain, swelling, instability, and falling related to his bilateral ankle disabilities and finds that the schedular evaluation does not contemplate this level of disability and symptomatology.  Therefore, the first Thun element is satisfied.

Turning to the second element, the relevant inquiry under Thun is whether this unusual disability picture presents "such related factors as marked interference with employment or frequent periods of hospitalization."  The Board interprets this phrase to mean that although the unusual disability picture presented is not necessarily limited to that of "marked interference with employment or frequent periods of hospitalization," it must at least as likely as not present a disability picture similar in nature or severity to at least one of those two enumerated factors.  

The Board finds that the evidence does not show that such requisite related factors, including those enumerated in Thun, are present.  Specifically, at no time during the period on appeal does the evidence show that the Veteran has required frequent hospitalizations for his ankle disabilities.  Although the Veteran reported that he participates in physical therapy for his ankles and he receives assistance from a home health aide, this treatment does not rise to the level of "frequent hospitalizations."  See August 2014 Correspondence.  Rather, the Veteran's statements only indicate that his sources of treatment were not hospitalizations.  

Moreover, the Board notes that the Veteran's ankle disabilities have not resulted in marked interference with employment.  As noted above, the Veteran has been awarded TDIU for the combined effects of his service-connected disabilities and his ankles alone do not cause marked interference with employment.  By his own admission, the Veteran indicated that his last day of work was in November 2002 and he was unable to do his job because of high blood pressure, inability to stand, nose bleeds, swollen hands and legs, dizzy spells, and ringing in his ears.  See August 2003 Correspondence.  In his July 2003 SSA Adult Disability Report, the Veteran reported that high blood pressure, dizzy spells, shortness of breath, and swelling limbs limited his ability to work.  He described the limitations caused by his conditions as "my employer didn't trust me around the saws, I pass out without notice, I am in constant pain and have a lot of difficulty breathing, I have ringing in my ears."  SSA records revealed that the Veteran was deemed disabled as of November 2002 with a primary diagnosis of "laceration to hands" and a secondary diagnosis of "asthma."  

Further, the Veteran's employer, C.M. indicated that the Veteran was no longer able to perform his duties as a butcher since November 2002 because of nose bleeds, dizzy spells, swollen hands and legs, and he was unable to stand.  See June 2003 Correspondence.  In an August 2003 Memorandum, the Veteran's employer C.B. indicated that the Veteran was released from his job because he was unable to perform his specified job duties as a butcher because of dizzy spells, swollen and numb hands and legs from prolonged periods of standing on the cutting room floor, arthritic symptoms in his hands, and nose bleeds while cutting the meat in the cold temperatures.  See August 2008 Memorandum.  

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the veteran's individual conditions fails to capture all of the service-connected disabilities that the veteran experiences.  See Johnson v. McDonald, 762 F.3d 1362 (2016).  Notably, the Veteran is also service-connected for bilateral hearing loss; history of fracture of nasal cartilage with nose bleeds; tinnitus; and degenerative disc disease and arthritis, lumbar spine.  However, the Veteran has been awarded TDIU which adequately captures the combined effect of his multiple service-connected disabilities.  As there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required. 

Thus, the Board has determined that the second element of Thun has not been met.  Therefore, extraschedular evaluations for left ankle sprain with calcaneal spurs on x-ray and right ankle strain with calcaneal spurs on x-ray are not warranted.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities on an extraschedular basis is granted. 

Entitlement to an evaluation greater than 20 percent for left ankle sprain with calcaneal spurs by x-ray on an extraschedular basis is denied.

Entitlement to an evaluation greater than 20 percent for right ankle strain associated with left ankle sprain with calcaneal spurs by x-ray on an extraschedular basis is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


